DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “an excitation light source configured to excite the biotissue”. It is unclear if the excitation light source is the same as the irradiation light source since an excitation and 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 9-11 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this instance, claims 9 and 19 only recite limitations which attempt to narrow the irradiation light source of claim 1, however, the irradiation light source is not recited as a part of the claimed medical imaging system and is merely intended to be used with the medical imaging system. Thus, claims 9 and 19 fail to further narrow the scope of the claimed invention. While claims 10 and 11 further limit the apparatus to which the claims are drawn, they are included as being dependent upon claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For example, amending claim 9 to “further comprising the irradiation light source, wherein the irradiation light source is a laser to provide light incident on a specific area on the target” will overcome the rejection. A similar amendment to claim 19 positively setting forth the irradiation light source as part of the device to which the claims are drawn will overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-12, 15, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Irion (US 20050277810 A1) in view Peltie et al. (US 20110190639 A1), hereinafter Peltie and Lanni et al. (US 539426 A), hereinafter Lanni.
Regarding claims 1 and 15,
Irion teaches a medical imaging system (at least fig. 1c and corresponding disclosure) comprising:
A first light divider (at least fig. 1c (13) and corresponding disclosure in at least [0039]) having a first optical port (13) (Examiner notes the divider 13 is considered a port since it allows light to transmit through it and also reflect light to the observation 12), a second prism (See annotated fig. 1c below (19A). Examiner notes the dividing element 5 is described as two prisms combined at the hypotenuse to form a cube in [0041] and is depicted in figure 2 as such. The upper portion of the prism (annotated as 19A) has been interpreted as the first prism) having a second optical port (See annotated fig. 1c below (Port 2)) and a third prism (See annotated fig. 1c below (19B). Examiner notes the dividing element 5 is described as two prisms combined at the hypotenuse to form a cube in [0041] and is depicted in figure 2 
A first surface (See annotated fig. 1C below (first surface) of the second prism (19A)
A second contact surface (at least fig. 2 and annotated fig. 1c below (20) and corresponding disclosure) between the second prism (19A) and the third prism (19B)
	The first surface is both to provide light to the biotissue and to provide light from the biotissue (See annotated fig. 1c below. Examiner notes the arrows indicate light to and from the biotissue pass through the first surface);
A first image sensor (at least fig. 1c (12) and corresponding disclosure in at least [0039] and [0049] which discloses an observation system includes an image sensor) in optical communication with the neutral divider (13)
A second image sensor (at least fig. 1c (4) and corresponding disclosure in at least [0037] and [0049] which discloses an observation system includes an image sensor) in optical communication with the third port (Port 3)
	A light source (at least fig. 1c (1) and corresponding disclosure in at least [0037]) in optical communication with the second port (Port 2) configured to output irradiation light to be incident on the biotissue. 

    PNG
    media_image1.png
    811
    629
    media_image1.png
    Greyscale


Annotated Fig. 1c


The embodiment of fig. 1C fails to explicitly depict the light source in optical communication with the third optical port and the second camera in optical communication with the second optical port, however, Irion further teaches an alternative embodiment (in at least fig. 2) in which the arrangement of the dividing element (5), an imaging sensor (25),  and the light source (1) are altered such that a second prism (See annotated fig. 2 below (19B’)) has a second optical port (See annotated fig. 2 below (Port 2’)) and a third prism (See annotated fig. 2 below (19A’)) has a third optical port (See annotated fig. 2 below (Port 3’)), wherein a light source (at least fig. 2 (1) and corresponding disclosure in at least [0040]) is in optical communication with the third optical port (Port 3’) and a second image 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the embodiment of Irion’s fig. 1C to include the arrangement of the dividing element, the second camera, and the light source as taught by Irion’s fig. 2 in order to provide a desired positioning of the elements within a device unit accordingly ([0041]). Such a modification amounts to merely an obvious design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).

    PNG
    media_image2.png
    866
    785
    media_image2.png
    Greyscale

Annotated fig. 2



Nonetheless, Peltie in a similar field of endeavor involving optical imaging using prisms, teaches a prism (at least fig. 1 (40) and corresponding disclosure) reflects fluorescent light at a 90 degree angle towards a first camera (at least fig. 1 (52) and corresponding disclosure)
which transmits visible light towards a second camera (at least fig. 1 (51) and corresponding disclosure) and ([0004] which discloses a first camera for fluorescence radiation and a second camera for visible radiation and [0016] which discloses the prism reflects visible radiation and transmits fluorescent radiation or vice versa, thus the splitter may transmit visible radiation and reflect fluorescent radiation) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion to include a divider as taught by Peltie in order to transmit fluorescent light and reflect visible light accordingly. Such a modification amounts to merely a simple substitution of one known light dividing element for another rendering the claim obvious (MPEP 2143).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the first image sensor and the second image sensor of Irion to include the first and second cameras of Peltie in order to capture the fluorescent and visible light images accordingly. Such a modification amounts to merely a simple substitution of one known image sensor for another rendering the claim obvious (MPEP 2143). 

Examiner notes that the embodiment of fig. 1C when modified by the embodiment of fig. 2 and the prism of Peltie would resemble the annotated fig. 1c(a) below.
Thus the modified system would comprise:

the first (40), second (19B’), and third (19A’) prisms providing three optical paths (OP1, OP2’, OP3’) for guiding light for imaging a target (6) comprising a biotissue ([0024] which discloses observing tissue), 
each optical path (OP1, OP2, OP3) of the three optical paths is in optical communication with a corresponding optical port of the first, second, and third optical ports (Examiner notes that OP1 corresponds with 13, OP2’ corresponds with Port 2’, and OP3’ corresponds with Port 3), wherein, 
A first contact surface (See annotated fig. 1c(a) below) between the first prism (40) and the second prism (19B’), and a second contact surface (See annotated fig. 1c(a) below (20))
the first contact surface is both to provide light to the biotissue and to provide light from the biotissue (Examiner notes light would be provided to the biotissue from the light source and from the biotissue to the second camera through the first contact surface)
A first camera (See annotated fig. 1c(a) (12)) in optical communication with the first optical port (13)
And a second camera (see annotated fig. 1c(a) below (Second camera)) in optical communication with the second optical port (Port 2’)
And an irradiation light source (See annotated fig. 1c(a) below (15)) for providing irradiation light to be incident on biotissue in optical communication with the third optical port (Port 3’).

	

    PNG
    media_image3.png
    516
    404
    media_image3.png
    Greyscale

Annotated Fig. 1c(a) 

Irion, as modified, fails to explicitly teach control circuitry connected to the third optical port, the control circuitry configured to control a position of the irradiation light from the irradiation light source to be incident on the biotissue. 
Lanni, in a similar field of endeavor involving optical fluorescent imagine, teaches a control circuitry (at least fig. 7 (69) and corresponding disclosure) in optical communication with an irradiation light source (at least fig. 7 (64) and corresponding disclosure) configured to control a position of light emitted from the irradiation light source (64) (Col. 9 lines 9-46)


Examiner notes the modified system of 1 would comprise the optical branching device of claim 15. 

Regarding claim 2,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion, as modified, further teaches wherein at least one surface (20) of the two joint surfaces is a wavelength selective filter (Irion [0041] which discloses the joint surface (20) between the two prisms of prism array 5 is transparent for a pre-selected wavelength out of the emission spectrum and reflective for a complementary wavelength band).

	Regarding claim 5,
	Irion, as modified, teaches the elemetns of claim 1 as previously stated. Lanni further teaches wherein the control circuitry (69) is configured to control a mirror (at least fig. 7 (68) and corresponding disclosure) to control the position of light emitted from the irradiation light source (64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion, as currently modified, to include the mirror of Lanni in order to control the position of the light accordingly.
Examiner notes the mirror would be in optical communication with the third optical port in order to function accordingly. 

Regarding claim 6,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion, as modified, further teaches wherein the three prisms (40, 19B’, and 19A’) are part of a bio-tissue excitation device (at least fig. 1C. Examiner notes the combination of elements are a bio-tissue excitation device and [0018] which discloses the arrangement of the invention provides improved light intensity for fluorescent stimulation (interpreted as bio-tissue excitation)).

Regarding claims 8 and 18,
Irion, as modified, teaches the elements of claims 1 and 15 as previously stated. Irion further teaches wherein the three optical paths (OP1, OP2’, and OP3’) are at least partially coaxial (See Annotated fig. 1c(a) above)

Regarding claim 9,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion, as modified, further teaches wherein the irradiation light source is a laser ([0040] which discloses lighting unit (1) comprises lamp 15 which is a laser or a laser diode) to provide light incident on a specific area on the target (Examiner notes the light from the laser would provide light incident on a specific area of the object field) 


Regarding claim 10,
Irion, as modified, teaches the elements of claim 9 as previously stated. Irion, as modified, further teaches wherein:


	Regarding claim 11,
Irion, as modified, teaches the elements of claim 10 as previously stated. Irion further teaches wherien the first camera (12) is a visible image sensor ([0039]) and the second camera (4) is a fluorescent image sensor ([0039] which discloses in the dividing element white light is suppressed and the light (which would go to camera 4) falls within the spectral areas of the fluorescent stimulation)
While in the current modification, the first camera is not explicitly disclosed as being a fluorescence camera, it would have been obvious to a person having ordinary skill in the art to have modified the system of Irion, as currently modified to switch the positions of the prisms and the cameras in order to provide a desired arrangement of the components within the device. Such a modification amounts to merely an obvious matter of design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).

Regarding claim 12,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion further teaches further comprising: a field lens (at least fig. 2 (3) and corresponding disclosure) between the first contact surface and the target (Examiner notes the lens positioned at the distal end of image transmitting system (2) would be positioned between the first contact surface and the target (6) in the modified system. 

Regarding claim 14,

an excitation light source (See annotated fig. 1c(a) (1) and corresponding disclosure in at least [0040]) configured to excite the target (Examiner notes the system provides fluorescent stimulation thus the excitation light source would excite the target);
the irradiation light source (1) is a laser ([0040] which discloses the lighting unit comprises a lam which is a laser)
Irion further teaches wherein the first camera (12) is a visible image sensor ([0039]) and the second camera (4) is a fluorescent image sensor ([0039] which discloses in the dividing element white light is suppressed and the light (which would go to camera 4) falls within the spectral areas of the fluorescent stimulation)
While in the current modification, the first camera is not explicitly disclosed as being a fluorescence camera and the second camera is not explicitly disclosed as being a visible camera, it would have been obvious to a person having ordinary skill in the art to have modified the system of Irion, as currently modified to switch the positions of the prisms and the cameras in order to provide a desired arrangement of the components within the device. Such a modification amounts to merely an obvious matter of design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).

Regarding claim 24,
Irion, as modified, teaches the elements of claim 15 as previously stated. Irion, as modified, further teaches further a fourth optical port between the first contact surface and the biotissue, wherein the fourth optical port is an input port and an output port (Examiner notes the fourth optical port (i.e. the surface of the prism 40 closest to the biotissue) is an input port and an output port as it allows light to be transmitted to and from the biotissue)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claim 1 above and further in view of Nakatate (US 20110268141 A1).
Regarding claim 13,
Irion teaches the elements of claim 1 as previously stated. Irion further teaches further comprising:
processing circuitry (at least fig. 2 (27) and corresponding disclosure) configured to control 
the first camera (See annotated fig. 1c(a) above) in optical communication with the first optical port (13)  
the second camera (12) in optical communication with the second port (Port 2’)
and the irradiation source (1)
Lanni further teaches a mirror (at least fig. 7 (68) and corresponding disclosure) in the control circuitry (69).
Examiner notes in the modified system the mirror of Lanni would be connected to the third optical port accordingly. 
Irion, as modified, fails to explicitly teach wherein the processing circuitry is configured to control a position of irradiation light emitted from the irradiation source. 
Nakatate, in a similar field of endeavor involving optical imaging, teaches processing circuitry configured to control a position of irradiation light emitted from an irradiation light source (at least fig. 12 (60) and corresponding disclosure) 
	It would have been obvious to a person having ordinary skill in the art to have modified the processing circuitry of Irion to include controlling a position of irradiation light emitted from the irradiation light source as taught by Nakatate in order to provide control to the controlling circuitry . 


Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claims 15 and 1 above and further in view of Horiguchi et al. (US 20170219834 A1), hereinafter Horiguchi. 
Regarding claims 16 and 22,
Irion, as modified, teaches the elements of claims 15 and 1 as previously stated. Irion, as modified, further teaches wherein the optical branching device (5 and 40) has a plurality of faces (See annotated fig. 1c (a) above). Irion, as modified, fails to explicitly teach wherein a surface of the first prism facing the biotissue and opposite the second optical port (Port 2’) has a face larger than any other face of the first, second, and third prisms.  
Horiguchi teaches an optical branching device (at least fig. 2 (20)) having a plurality of faces, the face (at least fig. (221a) and corresponding disclosure) closest to a target ([0028] which discloses an object to be imaged) being larger than any other of the plurality of faces (at least fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion, as currently modified, to include a larger face closest to the target as taught by Horiguchi, since the claimed inventions is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (MPEP 2143).
Examiner notes in the modified system the face closest to the target is opposite the second optical port (See annotated fig. 1c(a) (Port 2’))

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claim 1 above and further in view Harris et al. (US 20110178409 A1), hereinafter Harris.
	Irion, as modified, the elements of claim 1 as previously stated. Irion further discloses wherein the irradiation light source (1) includes a laser outputting light of a first wavelength band ([0040] which discloses the lighting unit (1) comprises a laser diode (i.e. light emitting diode) and [0041] which discloses dividing layer is transparent to the pre-selected wavelength of lamp 15)
	Irion fails to explicitly teach wherein the irradiation light source includes a low coherence light source outputting light of a second wavelength band.
	Harris, in a similar field of endeavor involving optical imaging, teaches an irradiation light source (at least fig. 17A (192 and 196) and corresponding disclosure) including a laser (at least fig. 17A (192) and corresponding disclosure) outputting light of a first wavelength ([0178] which discloses a blue laser for providing light beam 194) and a low coherence light source (at least fig. 17A (196) and corresponding disclosure) outputting light of a second wavelength ([0178] which discloses an infrared beam 198) different than the first wavelength (Examiner notes the blue laser would have a different wavelength than the infrared beam)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion, as currently modified to include an irradiation light source as taught by Harris in order to perform optical coherence tomography on the tissue. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 21,

Harris in a similar field of endeavor involving optical imaging teaches an optical imaging system having a camera (at least fig. 17A (248) and corresponding disclosure) that is an optical tomography device ([0155] which disclose the CCD array is located to collect the infra-red spectrum to provide optical coherence tomography device)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion, as currently modified to include the optical coherence tomography device of Harris in order to perform OCT imaging on the tissue. Such a modification amounts to merely a simple substitution of one know camera for another rendering the claim obvious (MPEP 2143).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claim 1 above and further in view Baumann et al. (US 20130162775 A1), hereinafter Baumann. 
	Irion, as modified, teaches the elements of claim 1 as previously stated. Irion fails to explicitly teach wherein the second camera is a time of flight (TOF) camera. 
	Irion fails to explicitly teach the image sensor is a time of flight (TOF) camera. 
	Baumann teaches a medical imaging system (at least fig. 4) comprising:
	an optical branching device (at least fig. 4) and a time of flight (TOF) camera (at least fig. 4 (55) and corresponding disclosure) in optical communication with a port of the optical branching device.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion, as currently modified, to include a time of flight (TOF) .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claim 1 above and further in view Imaizumi et al. (US 6293911 B1), hereinafter Imaizumi.
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion further teaches wherien the first camera (12) is a visible image sensor ([0039]) and the second camera (4) is a fluorescent image sensor ([0039] which discloses in the dividing element white light is suppressed and the light (which would go to camera 4) falls within the spectral areas of the fluorescent stimulation)
While in the current modification, the first camera is not explicitly disclosed as being a fluorescence camera, it would have been obvious to a person having ordinary skill in the art to have modified the system of Irion, as currently modified to switch the positions of the prisms and the cameras in order to provide a desired arrangement of the components within the device. Such a modification amounts to merely an obvious matter of design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).
Irion fails to explicitly teach wherein light used to excite fluorescence is not incident on any of the first, second, and third prisms.
Imaizumi, in a similar field of endeavor involving fluorescent endoscopy, teaches an endoscope (at least fig. 1 (2A)) comprising three prisms (at least fig. 1 (29)) in which a light source (at least fig. 1 (3A) and corresponding disclosure) is used for exciting fluorescence (Col. 5 which discloses light source includes lamp (11) for radiating light including wavelengths of excitation light) and wherein the light source (3A) is not incident on any of the first, second, and third prisms (29) (at least fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion, as currently modified, to include an excitation light source as . 

Response to Arguments
Regarding 112(b) rejections
New 112(b) rejection.
Examiner first notes that the 35 U.S.C. 112(b) rejections regarding the limitation “three optical paths including a corresponding optical port” of claims 1 and 15 and 35 U.S.C. 112(b) rejection of claim 5 have been withdrawn in view of the amendments.
Examiner further notes upon further consideration the 35 U.S.C. 112(b) rejection regarding the light source of claim 1 has been withdrawn as it is clear the light source is merely configured to be used with the medical imaging system.
Applicant’s arguments, see Remarks filed 02/04/2022, with respect to claim 15 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claim 15 have been withdrawn. 
Regarding 103 rejections
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. For example, applicant argues “even in this configuration, the alleged first contact surface is still not between prisms having ports in optical communication with respective cameras only to the second camera” (REMARKS pg. 10). Examiner respectfully disagrees in that the first contact surface (annotated fig. 1c(a) above) would be between the first prism (40 of Peltie) and the second prism (19B’) (annotated fig. 1c(a) above). The first prism (40 of Peltie) comprises a dividing element which corresponds to the neutral divider of Irion. Upon further consideration, such a divider has been interpreted as a first port in .
Applicant further argues “additionally, the prisms in annotated fig. 1c are all uniform” (REMARKS pg. 10). Examiner notes that the claim language of at least claims 1 and 15 do not preclude prisms which are uniform and thus the argument against this point is moot. Examiner notes that while dependent claims (e.g. claims 16 and 22 at least) recite surfaces of the first prism having a face larger than any other face, Horiguchi was relied upon to teach these features in a prima facie case of obviousness. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793